Citation Nr: 0424790	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  97-03 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ankle injury 
residuals.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to May 
1966.  

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Regional Office (RO).  
The notice of disagreement (NOD) was received in September 
1996.  The Statement of the Case (SOC) was issued in October 
1996.  The veteran's VA Form 9 was received in January 1997.  
He initially requested a hearing before a member of the 
Board, sitting at the RO, but subsequently changed his 
January 1997 hearing request to accept a July 1997 hearing by 
a local hearing officer at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although the veteran accepted the July 1997 local hearing in 
lieu of the hearing before the Board he initially requested 
in January 1997, the veteran later disagreed with VA's 
subsequent determination in the March 1998 Supplemental SOC 
(SSOC), and submitted a new VA Form 9, along with a buddy 
statement of one of the veteran's stressful incidents during 
service that he believes results in extant PTSD.  This VA 
Form 9 was received in December 1998, and reflects that the 
veteran again requested a hearing before a member of the 
Board, sitting at the RO.  The December 1998 buddy statement 
also reflects, essentially, that the veteran was prosecuting 
his appeal before the "[B]oard."  

Therefore, the case must be returned to the Providence RO to 
afford the veteran his elected hearing before a traveling 
member of the Board.  




The case is REMANDED for the following:  

The RO should take appropriate steps in 
order to schedule the veteran for a 
travel board hearing in accordance with 
his request.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


